Judge Tulby : Judge Tuthill dissents to this opinion. Judge Tuthill: I wish to simply say this: I passed . upon this question in my former opinion. Of course, it is unnecessary for me to repeat the view which I then expressed, inasmuch as I had not changed my view. I find myself unable to agree with the majority of the court in the view they take of this act of 1890-1, and for several reasons. In the first place, I do not find in that act any power given to the city to purchase. I think if such power had been given that the law would to that extent have been unconstitutional, as being in violation of this provision of the constitution. No act thereafter passed could embrace more than one subject, and that should be expressed. The subject of this law was the World’s Columbian Exposition, not the giving of power to the city to do anything. It seems to me that mention of the city, “that if the city should purchase,” must be construed to mean that if the city had power or should thereafter be given the power to purchase an Art Institute, and if the city could, in a legal manner, that is, with the consent of the property holders, become the owner of a building upon the lake front. It does not seem to me that the law of 1890 gives the city any such power or attempts to give it; and if it did attempt to give it, it seems to me it would be in violation of the constitution. I say that, having those views, I wish to state that, in jus^ tice to myself, I find myself unable to agree either with the reasonings or the conclusions of the court. Judge Tuley: It is proper to say that we do not agree with Judge Tuthill. We think that this act gives full authority to the city, and that it is constitutionally expressed. The following order wras entered by the court: Upon the motions of the city of Chicago, the World’s Columbian Exposition, and the Art Institute of Chicago, for a dissolution or modification of the injunction heretofore issued in said cause, and after hearing affidavits and evidence and arguments of counsel, the court being fully advised in the premises, It is hereby ordered that said injunction be made, and the same is hereby so modified as not to interfere with the erection, construction and use of a building on the Lake Front, between Jaekson and Monroe streets, in pursuance of, and as contemplated by an ordinance passed by the city council of the city of Chicago, on the 30th day of March, 1892, and of an act of the general assembly of the state of Illinois, entitled “An act in relation to the World’s Columbian Exposition, approved Aug. 5, 1890,” and of all contracts made in pursuance thereof.